Bigelow, J.
There can be no doubt of the authority of the justices’ court for the county of Suffolk to appoint an auditor *352in a case like the present, under St. 1856, c. 202. This is not disputed by the defendant. It was therefore competent evidence in the hearing of the case in that court, and was properly transmitted to the superior court after the appeal was taken under the Rev. Sts. c. 85, § 15, which require the originals of depositions and other written evidence or documents to be produced in the appellate court. The validity of the report was not affected by the appeal. It formed no part of the judgment in the lower court. It was the report of an auditor duly appointed, which is made competent evidence by statute; and, like depositions and other duly authenticated papers, was admissible in all stages of the cause, when it was necessary and proper to offer proof. Nor did the recommitment of the report to the auditor render it invalid. So far as any authority was wanting to enable the auditor to act anew in the matter, it was given by the order of the court under which it was sent back to him for revision; and the omission to give notice to the defendant before making up and filing the amended report is wholly immaterial, because the amendment consisted of matter of form only, and not of substance, and the presence of the defendant before the auditor when such amendment was made would have been of no avail. Gardner v. Field, 5 Gray, 600.

Exceptions overruled.